Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the instant application: 
Claims 1-2 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 5/20/21 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a method comprising: editing, for a rack management controller RMC for monitoring and managing the rack server in a centralized manner, a configuration file based on 
defining variables for hardware configuration of the rack, and writing the variables into the configuration file as the configuration information based on an actual rack configuration, and uploading the configuration file to the RMC via an SCP command or RZ and SZ commands, setting FRU to be FRU information read from the configuration file using a configuration took and restarting the RMC: and automatically monitoring and managing, by the RMC, components based on the configuration file by the RMC automatically acquiring accurate numbers and positions of nodes and power supplies corresponding to the rack configuration to select a corresponding cooling-speed regulation curve, comprising: reading and parsing, by the RMC on startup, the configuration file to acquire items of the configuration information in the configuration file, and storing, by the RMC, the items of the configuration information acquired by parsing the configuration file into a corresponding data structure for structural data in a memory, wherein an I2C bus at which each node mid-plane is located, an I2C address of the node mid-plane, the number of nodes connected to the node mid plane. the number of fans connected to a FCB on a layer on which the node mid-plane is located, an I2C bus connected to a power supply and a slave address are defined in detail in the data structure, and automatically monitoring, by the RMC, component information corresponding to the configuration, and displaying, by the RMC, the component information using a command line tool, based on the structural data in the memory, wherein in a case that the rack configuration is changed, the configuration file is 
Renzin 8,793,351 discloses mapping and identify unconfigured server racks and mapping of their physical and virtual locations.  However, Renzin does not clearly disclose parsing the configuration file into a corresponding data structure for structural data in a memory, wherein an I2C bus at which each node mid-plane is located, an I2C address of the node mid-plane, the number of nodes connected to the node mid plane, the number of fans connected to a FCB on a layer on which the node mid-plane is located, an I2C bus connected to a power supply and a slave address are defined in detail in the data structure.
Wang 8,793,351 discloses using management network switch, servers, power supply unit, fan units, and integrated management module.  The IMM communicates with the BMCs of the servers, the fan units, and the power supply unit through the management network switch, so as to obtain operation states of the servers, the fan units and the power supply unit, or control operations of the servers, the fan units and the power supply unit.  However, Wang does not disclose parsing the configuration file into a corresponding data structure for structural data in a memory, wherein an I2C bus at which each node mid-plane is located, an I2C address of the node mid-plane, the number of nodes connected to the node mid plane, the number of fans connected to a FCB on a layer on which the node mid-plane is located, an I2C bus connected to a power supply and a slave address are defined in detail in the data structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457